DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on March 30, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u) because the partial views are not identified by the same number followed by a capital letter, and the view numbers are not preceded by the abbreviation “FIG.”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 found in FIG. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation “the outer dielectric” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 14 will be read as if dependent of claim 2, which recites “an outer dielectric”.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 20110096521 and hereinafter Randall ‘521) in view of Carver et al. (US20190341196 and hereinafter Carver ‘196).
In regards to claim 1, Randall '521 discloses a grid array capacitor (210 - FIG. 1; [0032]) located between an integrated circuit (IC) package (204 - FIG. 1; [0032]) and a printed circuit board (PCB) (222 - FIG. 1; [0032]) (seen in FIG. 1), the grid array capacitor configured to be physically and electrically coupled to the IC package and to the PCB (seen in FIG. 1), the grid array capacitor comprising: an inner conductor (leftward conductor represented by left side of 210 in FIG. 1) configured to be electrically connected to the IC package and to the PCB (seen in FIG. 1); an inner dielectric (dielectric represented by gap between the parallel plates of 210 in FIG. 1); and a secondary conductor (rightward conductor represented by right side of 210 in FIG. 1), the secondary conductor configured to be electrically connected to the IC package and to the PCB (seen in FIG. 1). Randall '521 fails to explicitly disclose the inner dielectric being in a coaxial orientation to and at least partially surrounding the inner conductor and the secondary conductor being in a coaxial orientation to and at least partially surrounding the inner dielectric.
Carver '196 discloses the inner dielectric (see FIG. 20 and [0127], noting a dielectric material fills spaces between electrodes 2010, 2020) being in a coaxial orientation to and at least partially surrounding the inner conductor (seen in FIG. 20 and described in [0127]) and the secondary conductor (2020 - FIG. 20; [0127]) being in a coaxial orientation to and at least partially surrounding the inner dielectric (seen in FIG. 20 and described in [0127]).
Alternatively, Carver '196 discloses the inner dielectric (3140a - FIG. 31; [0150]) being in a coaxial orientation to and at least partially surrounding the inner conductor (3110 - FIG. 31; [0149]) (seen in FIG. 31) and the secondary conductor (3150 - FIG. 31; [0151]) being in a coaxial orientation to and at least partially surrounding the inner dielectric (seen in FIG. 31 and described in [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the inner dielectric is in a coaxial orientation to and at least partially surrounding the inner conductor and the secondary conductor is in a coaxial orientation to and at least partially surrounding the inner dielectric, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 2, Modified Randall '521 further discloses an outer dielectric (see Carver '196: FIG. 21 and [0128], noting that a dielectric material fills spaces between electrodes 2020, 2030) in a coaxial orientation to and at least partially surrounding the secondary conductor (seen in FIG. 21 and described in [0128]); and an outer conductor (2030 - FIG. 21; [0128]) in a coaxial orientation to and at least partially surrounding the outer dielectric (seen in FIG. 21 and described in [0128]), the outer conductor configured to be electrically connected to the IC package and to the PCB (described in [0130], noting that the electrode 2030 may be connected to electrode 2010 using an interconnect, the electrode 2010 being configured to be electrically connected to the IC package and to the PCB).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 with an outer dielectric in a coaxial orientation to and at least partially surrounding the secondary conductor; and an outer conductor in a coaxial orientation to and at least partially surrounding the outer dielectric, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 3, Modified Randall '521 further discloses wherein the inner conductor is a wire (seen in Carver '196: FIG. 20, noting the Merriam-Webster definition of a wire is metal in the form of a usually very flexible thread or slender rod).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the inner conductor is a wire, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 4, Modified Randall '521 further discloses wherein the inner conductor is a helical coil (described in Carver '196: [0129], noting that the center electrode could be formed in a spiral manner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the inner conductor is a helical coil, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 5, Modified Randall '521 further discloses wherein the secondary conductor includes a first section (Carver '196: inner 3150 - FIG. 31; [0151]) adjacent to a first end (inner end of 3100 in radial direction) and a second section (outer 3150 - FIG. 31; [0151]) adjacent to a second end (outer end of 3100 in radial direction), wherein the first section and the second section are electrically insulated from each other (seen in FIG. 31 and described in [0149]-[0151], noting a dielectric material 3140 electrically insulates conductor sections 3150 from each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the secondary conductor includes a first section adjacent to a first end and a second section adjacent to a second end, wherein the first section and the second section are electrically insulated from each other, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 6, Modified Randall '521 further discloses wherein the secondary conductor includes materials selected from the group consisting of: copper, tin, nickel, niobium and titanium (described in Carver '196: [0172], noting that copper and titanium are suitable metals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the secondary conductor includes materials selected from the group consisting of: copper, tin, nickel, niobium and titanium, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 7, Modified Randall '521 fails to explicitly disclose wherein a capacitance of the grid array capacitor is in a range between 1 nF and 8 nF. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the desired capacitance value (Capacitance =ε(A/d)) for filtering the signal between the IC package and PCB, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 8, Modified Randall '521 further discloses wherein the secondary conductor is a helical coil (seen in Carver '196: FIG. 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the secondary conductor is a helical coil, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 9, Modified Randall '521 further discloses wherein the secondary conductor is a hollow cylindrical sleeve (seen in Carver '196: FIG. 31 and described in [0149]-[0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that wherein the secondary conductor is a hollow cylindrical sleeve, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 10, Randall '521 discloses an electronic system comprising: a printed circuit board (PCB) (222 - FIG. 1; [0032]); an integrated circuit (IC) package (204 - FIG. 1; [0032]); a grid array capacitor (210 - FIG. 1; [0032]) located between the IC package and the PCB (seen in FIG. 1), the grid array capacitor physically and electrically coupled to the IC package and to the PCB (seen in FIG. 1), the grid array capacitor comprising: an inner conductor (leftward conductor represented by left side of 210 in FIG. 1) physically and electrically connected to the IC package and to the PCB (seen in FIG. 1); an inner dielectric (dielectric represented by gap between the parallel plates of 210 in FIG. 1); and a secondary conductor (rightward conductor represented by right side of 210 in FIG. 1), the secondary conductor physically and electrically connected to the IC package and to the PCB (seen in FIG. 1). Randall '521 fails to explicitly disclose the inner dielectric being in a coaxial orientation to and at least partially surrounding the inner conductor and the secondary conductor being in a coaxial orientation to and at least partially surrounding the inner dielectric.
Carver '196 discloses the inner dielectric (see FIG. 20 and [0127], noting a dielectric material fills spaces between electrodes 2010, 2020) being in a coaxial orientation to and at least partially surrounding the inner conductor (seen in FIG. 20 and described in [0127]) and the secondary conductor (2020 - FIG. 20; [0127]) being in a coaxial orientation to and at least partially surrounding the inner dielectric (seen in FIG. 20 and described in [0127]).
Alternatively, Carver '196 discloses the inner dielectric (3140a - FIG. 31; [0150]) being in a coaxial orientation to and at least partially surrounding the inner conductor (3110 - FIG. 31; [0149]) (seen in FIG. 31) and the secondary conductor (3150 - FIG. 31; [0151]) being in a coaxial orientation to and at least partially surrounding the inner dielectric (seen in FIG. 31 and described in [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the inner dielectric is in a coaxial orientation to and at least partially surrounding the inner conductor and the secondary conductor is in a coaxial orientation to and at least partially surrounding the inner dielectric, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 11, Modified Randall '521 further discloses wherein the secondary conductor is a helical coil (seen in Carver '196: FIG. 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the secondary conductor is a helical coil, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 12, Modified Randall '521 further discloses wherein the secondary conductor is a hollow cylindrical sleeve (seen in Carver '196: FIG. 31 and described in [0149]-[0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that wherein the secondary conductor is a hollow cylindrical sleeve, as taught by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 13, Modified Randall '521 further discloses wherein the inner dielectric is selected from the group consisting of: polyimide and barium titanate (described in Carver '196: [0167], noting that the dielectric material comprises an inorganic salt which may be barium titanate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the inner dielectric is selected from the group consisting of: polyimide and barium titanate, as taught as an alternative embodiment by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

In regards to claim 14, Modified Randall '521 further discloses wherein the outer dielectric is selected from the group consisting of: polyimide and barium titanate (described in Carver '196: [0167], noting that the dielectric material comprises an inorganic salt which may be barium titanate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the capacitor of Randall '521 such that the outer dielectric is selected from the group consisting of: polyimide and barium titanate, as taught as an alternative embodiment by Carver '196, in order to obtain a device in which little or no heat is generated during operation ([0122]), which would have a negative impact on IC packages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190378657 – FIG. 5E			
US20080122031 – FIG. 13A & 13B
US20070289773 – FIG. 13
US7268419 – FIG. 2A
US6493206 – FIG. 4
US6479764 – FIG. 2a
US4586112 – FIG. 2a
US3970903 – FIG. 1
US3231800 – FIG. 1
US2974396 – FIG. 1

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848            

/David M Sinclair/Primary Examiner, Art Unit 2848